Case 1:16-cv-00231-LAG Document 88-65 Filed 06/14/19 Page1of1

je EXHIBIT

wy
“N
~s

:
lof a

Applied Technology Council

WINDSPEED BY LOCATION

 

Search Results

Query Date: Thu Dec 03 2015
Latitude: 31.5913
Longitude: -84,1900

ASCE 7-10 Windspeeds
(3-sec peak gust in mph’*):

Risk Category I: 105
Risk Category Il: 115
Risk Category Ill-IV: 120
MRI** 10-Year: 76

MRI™ 25-Year: 84

MRI** 50-Year: 90

MRI** 100-Year: 96

ASCE 7-05 Windspeed:

98 (3-sec peak gust in mph)
ASCE 7-93 Windspeed:

76 (fastest mile in mph)

 

“Miles per hour
““Mean Recurrence Interval

Users should consult with local building officials
to determine if there are communilty-specific wind speed
requirements that govern,

f=1
(= Print your results

WINDSPEED WEBSITE DISCLAIMER

While the information presented on this website is believed to be correct, ATC and its sponsors and contributors
assume no responsibility or liability for its accuracy. The material presented in the windspeed report should not
be used or relied upon for any specific application without competent examination and verification of its
accuracy, suitability and applicability by engineers or other licensed professionals. ATC does not intend that the
use of this information replace the sound judgment of such competent professionals, having experience and
knowledge in the field of practice, nor to substitute for the standard of care required of such professionals in
interpreting and applying the results of the windspeed report provided by this website. Users of the information
from this website assume all liability arising from such use. Use of the output of this website does not imply
approval by the governing building code bodies responsible for building code approval and interpretation for the
building site described by latitude/longitude location in the windspeed load report.

Sponsored by the ATC Endowment Fund - Applied Technology Council - 201 Redwood Shores Parkway, Suite 240 - Redwood City, Califomia 94065 « (650) 595-1542
IRMITER 001332
